Citation Nr: 0525795	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for inclusion body myositis 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from April 1960 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 rating action by the RO 
that denied service connection for inclusion body myositis.  
In October 2003 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  He again 
appeared and gave testimony at a videoconference hearing 
before the undersigned in July 2005.  Transcripts of these 
hearings are in the claims folder.  


FINDING OF FACT

The veteran's inclusion body myositis did not have its onset 
during service or for several years thereafter and is 
unrelated to service.  


CONCLUSION OF LAW

Inclusion body myositis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002): 38 C.F.R. 
§ 3.303 (d) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In a letter September 2002, the RO informed the veteran of 
the evidence needed to substantiate his current claim.  This 
letter also informed him of who was responsible for obtaining 
what evidence.  In addition, the letter told him to submit 
service medical records in his possession, and that he could 
assist in the development of his case by submitting necessary 
evidence.  This latter notice served to inform him of the 
need to submit relevant evidence in his possession.  He 
subsequently demonstrated his understanding of the need to 
submit relevant evidence in his possession by obtaining and 
submitting such evidence.

In this case, the VCAA notice was sent to the appellant prior 
to the action currently being appealed.

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not yet associated with the claims 
folder.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when needed.  38 U.S.C.A. § 5103A(d) 
(West 2002).  

The RO obtained two medical opinions.  These are sufficient 
to decide the claim.  

In view of the above, the Board is satisfied that the 
provisions of the VCAA have been satisfied in this case and 
that further development is not necessary prior to the 
Board's consideration of the issue before it on appeal.  

I.	Factual Basis.  

The veteran's service medical records contain no findings or 
diagnosis of inclusion body myositis.  The records do reflect 
treatment for complaints of pain and arthralgia affecting 
various joints and muscles including the knees, right elbow, 
right shoulder, the neck and back, and the right trapezius, 
which were variously assessed as due to tendonitis, strains, 
traumatic contusions, the flu, and bursitis.  An assessment 
of cervical malign was reported in October 1979.  On the 
veteran's December 1986 examination for service separation, 
no pertinent abnormalities were noted.  In the medical 
history section of the examination it was noted that the 
veteran suffered from neck and back pain that were residuals 
of a March 1986 motor vehicle accident.  

On a private neurological consultation in August 1996 it was 
noted that the veteran had been diagnosed with possible 
cervical spondylosis with diabetic amyotrophy. The veteran 
believed that his symptoms began after a neck injury 
sustained in a fall during 1991-1992.  

During a private hospitalization in December 1996, the 
veteran gave a history of weakness of 2 years duration.  He 
was said to have first noticed weakness in his left arm and 
then in both hands.  He had also been experiencing leg 
weakness for about one year.  He had been treated shortly 
prior to the current hospitalization for possible cervical 
spinal cord compression, but the neurosurgeon believed that 
the veteran had also and recommended further evaluation.  
Evaluations during the hospitalization were suspicious for 
inclusion body myositis and the diagnoses at discharge were 
inclusion body myositis with inflammation.  

Additional Private clinical records reflect treatment since 
1996 for inclusion body myositis.

In two December 2002 statements a private physician indicated 
that the veteran suffered from inclusion body myositis, which 
was an insidious sympathetic disease of unknown cause with no 
known treatment.  The doctor said that the veteran recalled 
having weakness in his golf swing, thinning of the left 
triceps, and difficulties using his hands in 1985.  It was 
said that, although the diagnoses was not rendered for many 
years thereafter, given the veteran's history, it was highly 
likely, if not definite, that this condition was present at 
that time, if not earlier.  

Private clinical records and medical statements received in 
October 2003 reflect treatment from 1986 to 191992 for 
complaints that included neck pain.  He was seen in October 
1982 with complaints of pain in both arms that was worse on 
the right.  A history of questionable gout was note.  An x-
ray of the cervical spine performed in October 1982 ws normal 
with no evidence of any trauma.  Laboratory studies performed 
in February 1985 showed an elevate reading for uric acid, as 
well as elevated LD, elevated SGOT, and elevated SGPT.  
Beginning in March 1986 the veteran was seen with complaints 
of neck pain and right knee pain after being involved in a 
motor vehicle accident.  The findings were compatible with 
cervical and lumbar sprains with a contusion to the right 
knee.  Laboratory studies performed in August 1986 again 
showed elevated uric acid, as well as elevated LD, SGOT, and 
SGPT readings.  Subsequent treatment for gout is indicated.  

In October 2003 the veteran's medical records were reviewed 
by a VA physician.  It was noted that the veteran had 
reported weakness in his golf swing during 1985.  The doctor 
further noted that there was no medical documentation of this 
complaint.  He also stated that the veteran's neck and back 
pains reported in March 1986 were due to a contemporaneous 
motor vehicle accident and were not due to inclusion body 
myositis.  The doctor also noted that no weakness in the 
spine or any of the extremities was reported on the veteran's 
separation examination.  The physician also noted that there 
was evidence in the service medical records documenting 
complaints of neck spasms in the 1970s, but these findings 
did not indicate any chronic disease. In conclusion the 
doctor opined that a review of the veteran's service medical 
records did not disclose evidence of any chronic disease of 
the muscles during military service.   

During a hearing before a hearing officer at the RO in 
October 2003 the veteran said that he had received a 
diagnosis of inclusion body myositis in 1996.  He said that 
he had noticed the symptoms long before that time, but his 
symptoms were attributed to other conditions such as Lou 
Gehrig's disease.  He discussed elevated laboratory findings 
reported in 1985-1986, which he believed were indicative of 
muscle pathology at that time.  The veteran stressed that 
inclusion body myositis could develop over a great many years 
before being diagnosed.  

In November 2003 the record was again reviewed by the VA 
physician who had provided the October 2003 review.  The 
doctor specifically noted the elevated LDH, SGOT, and SGPT 
readings in 1985 and 1986.  He opined that elevations of 
these values were not specific to inclusion body myositis but 
occurred in a large variety of pathologies as well.  The 
doctor further stated that any conclusion that the veteran 
had inclusion body myositis in service remained highly 
speculative.  He believed that it was less likely as not that 
the veteran had signs and symptoms of inclusion body myositis 
during service.  

During a July 2005 hearing before the undersigned the veteran 
again testified that he had symptoms of inclusion body 
myositis long before the disease was diagnosed in 1996.  He 
said that his early symptoms were confused with other 
disorders, such as diabetes mellitus.  

II.	Legal Analysis.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may be 
granted for disability diagnosed after service when the 
evidence indicates that such had its onset during service. 38 
C.F.R. § 3.303(d) (2004).

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The evidence in favor of the claim consists mainly of the two 
statements from a private physician, and the history given by 
the veteran to the effect that he began to notice weakness in 
his hands as early as 1985, while in service.  

The evidence against the claim includes the fact that service 
and private medical records contain no findings referable to 
inclusion body myositis prior to the 1990s, years after 
service.  The history given by the veteran contemporaneous 
with the discovery of inclusion body myositis dated the onset 
of symptoms well after service.  These contemporaneous 
statements were fairly detailed and are of more probative 
value than recollections long after the events in question, 
and made in the context of a claim for benefits.

Also weighing against the claim are the opinions by the VA 
physician.  This physician had the opportunity to consider 
the conflicting history and the opinions of the private 
physician.  Because it is the only opinion to be a product of 
a review of the entire record, including the veteran's 
contentions, and the private physicians supporting the claim, 
it is of the most probative value.  

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for inclusive body myositis, which therefore must 
be denied.  


ORDER

Service connection for inclusive body myositis is denied.  




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


